Citation Nr: 1029706	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to retroactive apportionment of nonservice- connected 
disability pension benefit payments from May [redacted], 2004 to October 
[redacted], 2007.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to August 
1973. The appellant is the Veteran's ex-wife and custodian of the 
Veteran's two children, J.Y. and E.Y.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 apportionment decision by the RO in 
Cleveland, Ohio resuming previously terminated apportionment 
benefits, effective October [redacted], 2007.  A personal hearing was 
held before the undersigned Acting Veterans Law Judge in April 
2010.

The issue of a waiver of overpayment to the Veteran has 
been raised by the Veteran in a June 2009 statement, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1. The appellant's apportionment pension benefits for the benefit 
of J.Y. and E.Y. was terminated, effective May [redacted], 2004, finding 
apportionment prohibited because the Veteran was believed to be a 
"fugitive felon" at that time

2.  The appellant was notified of the termination of 
apportionment benefits in June 2005, but did not appeal the 
termination at that time.

3. An informal claim was received from the Veteran on October [redacted], 
2007 to restore apportionment benefits to his ex-wife for the 
benefit of his children after release from incarceration. 

4.  Prior to October [redacted], 2007, there were no pending formal or 
informal claims submitted by the Veteran or the appellant to 
restore apportionment benefits.


CONCLUSION OF LAW

Payment of retroactive apportionment of nonservice-connected 
disability pension benefits from May [redacted], 2004 to October [redacted], 2007 
may not be made as a matter of law. 38 U.S.C.A. §§ 5307, 5313 
(West 2002); 38 C.F.R. § 3.666 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). The 
United States Court of Appeals for Veterans Claims (hereinafter 
"the Court") has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  In this case, the pertinent facts are not in 
dispute. The Board finds that all relevant evidence necessary for 
the equitable disposition of the issue on appeal was obtained.

VA regulations provide that if any individual to or for whom 
pension is being paid under a public or private law administered 
by VA is imprisoned in a Federal, State or local penal 
institution as the result of conviction of a felony or 
misdemeanor, such pension payments will be discontinued effective 
on the 61st day of imprisonment following conviction. The payee 
will be informed of his or her rights and the rights of 
dependents to payments while he or she is imprisoned as well as 
the conditions under which payments to him or to her may be 
resumed on his or her release from imprisonment. 38 C.F.R. § 
3.666.  

However, no apportionment will be made if the veteran or the 
dependent is a fugitive felon.  Id. (emphasis added).  
"Fugitive Felon" is defined as a person who is a fugitive by 
reason of:

(i)	Fleeing to avoid prosecution, or custody or 
confinement after conviction for an offense, or an 
attempt to commit an offense, which is a felony under 
the laws of the place from which the person flees; or
(ii)	Violating a condition of probation or parole imposed 
for commission of a felony under Federal or State law.

Id. § 3.666(e).  

In the case where a veteran is incarcerated, but not considered a 
"fugitive felon," for disability pension, payment may be made 
to the spouse, child or children of a veteran disqualified under 
this section: (1) If the veteran continues to be eligible except 
for the provisions of this section, and (2) If the annual income 
of the spouse or child is such that death pension would be 
payable. (3) At the rate payable under the death pension law or 
the rate which the veteran was receiving at the time of 
imprisonment, whichever is less. (4) From the day following the 
date of discontinuance of payments to the veteran, subject to 
payments made to the veteran over the same period, if an 
informal claim is received within 1 year after notice to 
the veteran as required by this section and any necessary 
evidence is received within 1 year from the date of 
request; otherwise payments may not be made for any period 
prior to the date of receipt of a new informal claim. 38 
C.F.R. § 3.666(a) (emphasis added).

A review of the record reveals that the Veteran was awarded 
entitlement to nonservice-connected disability pension benefits 
in a January 2002 rating decision. The appellant was awarded 
apportionment benefits for the benefit of their two minor 
children, effective July 1, 2002.

Thereafter, the VA received information that a warrant had been 
issued for the arrest of the Veteran on May [redacted], 2004 identifying 
the Veteran as a "fugitive felon."

The VA informed the appellant in a letter dated March 7, 2005 
that her apportionment would be terminated, effective May [redacted], 
2004, in 60 days following the letter and she had that time to 
submit any evidence arguing why termination should not occur.  
The appellant replied indicating she had no idea where the 
Veteran was, what he had done or why her children would have 
their apportionment taken away from them.  The appellant was 
notified in June 2005 that her apportionment had been terminated, 
effective May [redacted], 2004, because the Veteran was considered a 
"fugitive felon" prohibiting payment of apportionment benefits 
under the law.  The appellant did not appeal this decision.

Rather, the matter stayed closed until the Veteran visited the VA 
on October [redacted], 2007, seven days after his release from 
incarceration, requesting his children's apportionment be 
reinstated.  He provided the necessary documentation at that time 
showing the Veteran had been incarcerated and was released on 
parole on October [redacted], 2007.  Based on this information the VA 
reinstated the appellant's apportionment pension benefits, 
effective October [redacted], 2007, the date of the Veteran's release 
from jail.

The appellant filed her notice of disagreement seeking 
retroactive payment from May [redacted], 2004 to October [redacted], 2007.  She 
claims that the Veteran was not a fugitive felon for this entire 
time period and, indeed, was arrested shortly after the warrant 
was issued for his arrest.  She further claims her children 
should not be punished for actions of the Veteran and the 
termination of benefits caused significant hardship on the 
family. 

The VA, for the first time, learned on August 2008 after 
contacting the respective County Sherriff's office that indeed 
the Veteran's May [redacted], 2004 warrant cleared on May [redacted], 2004.  
Thereafter, a new warrant was issued on September [redacted], 2005 and 
the Veteran was incarcerated on October [redacted], 2005.  The appellant 
is correct that the Veteran was not a fugitive felon for the 
entire time period from May [redacted], 2004 to October [redacted], 2007.  The 
pertinent inquiry then is whether the appellant can get 
retroactive payments for any period in which the Veteran was 
merely incarcerated versus a "fugitive felon."  The Board 
concludes she cannot as a matter of law.

Again, if the Veteran is not a fugitive felon, but rather is 
incarcerated, apportionment payments may be made if an informal 
claim is received within 1 year after notice to the party and any 
necessary evidence is received within 1 year from the date of 
request; otherwise payments may not be made for any period 
prior to the date of receipt of a new informal claim.  38 
C.F.R. § 3.666(a) (emphasis added).

Based upon the evidence of record as described above, the 
appellant was notified of her terminated apportionment benefits 
in June 2005 and did not appeal.  Rather, the Board finds that an 
informal claim was received from the Veteran on October [redacted], 2007, 
where, for the first time since the termination of benefits, the 
VA received information necessary to reinstate the appellant's 
apportionment benefits.  October [redacted], 2007 is well beyond the 
applicable one year period from the time the appellant was 
notified of her termination of benefits in June 2005. 

It is significant to note that neither the appellant nor the 
Veteran claims, nor does the record reflect, that the requested 
information was ever provided to the VA prior to October [redacted], 
2007.   

The Board is sympathetic to the appellant's contentions that she 
did not know she could appeal the termination of her benefits or 
that she could receive benefits even if the Veteran was 
incarcerated.  VA, however, fulfilled its legal duty in informing 
her of the termination of benefits and her right to appeal in a 
June 2005 letter.  Although it is unfortunate if the appellant 
was unaware of her rights to receive apportionment benefits even 
if the Veteran was incarcerated, her lack of awareness does not 
provide a legal basis for retroactive awards.

The Board is bound by the statutes and regulations governing 
entitlement to VA benefits.  See 38 U.S.C.A. § 7104(c) (2008).  
In a case such as this one, where the law and not the evidence is 
dispositive of the issue, the Court has held the claim should be 
denied because of the absence of legal merit. Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Therefore, the Board finds payment of 
retroactive apportionment of nonservice-connected disability 
pension benefits during a period of incarceration may not be made 
as a matter of law.


ORDER

Entitlement to retroactive apportionment of nonservice- connected 
disability pension benefit payments from May [redacted], 2004 to October 
[redacted], 2007 is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


